DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to independent claims 1 and 22 as well as the amendment to independent claims 12 and 18 via an Examiner’s amendment below, the cancellation of claim 5 and the arguments filed 06/16/2022 has overcome the rejections and objection presented in the previous Office Action. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fang Liu on 07/01/2022.
The application has been amended as follows: 
12. (Currently Amended) A composition for forming a metal-containing film in a semiconductor element intermediate 
wherein the composition has a content of germanium element of 20 atm% or more and less than 100 atm%, or a total content of tin element, indium element, and gallium element of 1 atm% or more and 30 atm% or less, as measured by X-ray photoelectric spectroscopy after firing at 400ºC for 10 minutes under a nitrogen atmosphere. 
18. (Currently Amended) A method of producing the semiconductor element intermediate according to claim 1, wherein the method comprises steps of: 
preparing a member for forming a metal-containing film; and 
forming a multilayer resist layer; 
forming a recess in at least one layer of the multilayer resist layer; and 
forming a metal-containing film inside the recess and in contact with a bottom of the recess on the member for forming a metal-containing film by a sputtering method. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claim 22 was rejected as being unpatentable over the disclosures of Dynes, claims 1-4, 6-8, 10 and 12-20 were rejected as being unpatentable over the disclosures of Takanashi and claim 9 was rejected as being unpatentable over the disclosures of Takanashi in view of the disclosures of Huggett. In addition, claims 5 and 11 were objected to as being dependent upon a rejected base claim but also indicated as including allowable subject matter and that they would be allowable if rewritten in independent form to include the recitations of the base claim and any intervening claims. 
Presently, Applicant has amended independent claim 1 to include the allowable subject matter of now cancelled claim 5. This amendment to claim 1 has overcome the rejection of claims 1-4, 6-8, and 10 over Takanashi, the rejection of claim 9 over Takanashi in view of Huggett and the objection of claims 5 and 11. The disclosures of Dynes fails to provide teachings which cure the deficiencies of Takanashi and/or Huggett to teach and/or suggest the limitations of independent claim 1 as amended. Moreover, the prior art fails to provide other relevant disclosures, which either cure the deficiencies of Takanashi, Huggett or Dynes or that teach and/or suggest the semiconductor element recited in independent claim 1 as amended. Therefore, independent claim 1, claims 2-4 and 6-11 depending therefrom are allowable. 
Applicant has also amended independent claim 22 to now include the recitation,’… wherein the metal-containing film has a content of germanium element of 20 atm% or more and less than 100 atm%, or a total content of tin element, indium element, and gallium element of 1 atm% or more and 30 atm % or less, as measured by X-ray photoelectric spectroscopy.’ Applicant persuasively demonstrates how this amendment to claim 22 distinguishes the method of claim 22 from the disclosures of Dynes. The disclosures of Takanashi and/or Huggett fail to provide teachings which cure the deficiency of Dynes to teach and/or suggest the method of producing a semiconductor element recited in claim 22 as amended. Moreover, the prior art fails to provide other relevant disclosures, which either cure the deficiencies of Dynes, Takanashi and/or Huggett or teach and/or suggest the method of producing a semiconductor element as recited in claim 22. Therefore, independent claim 22 is allowable. 
Independent claims 12 and 18 have also been amended via an Examiner’s amendment above, which has placed them in condition for allowance. Therefore, independent claim 12 as amended, claims 13-17 depending therefrom, and independent claim 18 as amended are allowable. Independent claim 19, which is directed to a method of producing a semiconductor intermediate, directly incorporates the allowable composition of independent claim 12; therefore, independent claim 19 is allowable. Additionally, independent claim 20, which is directed to a method of producing a semiconductor element, directly incorporates the allowable semiconductor intermediate of independent claim 1; therefore, independent claim 20 is allowable. Independent claim 21 was indicated as allowable in the previous Office action and the Examiner maintains that indication of allowability in this present action. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 57-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899